COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


THE GOODYEAR TIRE & RUBBER COMPANY AND
 LIBERTY INSURANCE CORPORATION
                                                                 MEMORANDUM OPINION*
v.     Record No. 0639-05-3                                          PER CURIAM
                                                                     JULY 12, 2005
ARNOLD J. MOORE, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James A.L. Daniel; Janine M. Jacob; Daniel, Vaughan, Medley &
                 Smitherman, P.C., on brief), for appellants.

                 Philip B. Baker; Sanzone & Baker, P.C., on brief), for appellee.


       The Goodyear Tire & Rubber Company and its insurer appeal a decision of the Workers’

Compensation Commission and contend the commission erred as a matter of law in finding that

Arnold J. Moore, Jr. proved the surgical implantation of his spinal cord stimulator constituted

reasonable and necessary medical treatment. We have reviewed the record and find no

reversible error. Accordingly, we affirm the decision for the reasons stated by the commission in

its final opinion. See Moore v. The Goodyear Tire and Rubber Company, VWC File No.

205-85-17 (Feb. 15, 2005). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.